PER CURIAM:
Epitomized Opinion
Funk was in Kentucky and was arrested and brought to Montgomery county; while in jail he was served with summons in attachment; he was a resident of the county. He was released from jail some time before a judgment by default was taken in the attachment proceedings. Some time after the entry of the judgment he filed a motion to vacate the judgment and for leave to defnd; this motion was overruled. Held:
(1) The privilege of exemption from service in civil action while the party served is under arrest, does not apply, when the one arrested and served is a resident, and under arrest in the county where the civil action is commenced.
(2) Where one is released from jail a long time before default judgment is taken and make no effort to defend, he is guilty of laches and a court of equity will not vacate the judgment.